Citation Nr: 1608716	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for residuals of a great toe injury.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training in the Army National Guard from August 17, 1976 to December 16, 1976, and on active duty in the Army from July 1978 to March 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which was assisting the RO in the Veteran's home state of Indiana at the time.  After the Veteran relocated, the claims file was subsequently transferred to the Los Angeles, California RO, which has jurisdiction of the claims.  

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran identified additional VA and private medical treatment records to be obtained in support of his appeal, and he subsequently submitted copies of such records, which were accompanied by a waiver of initial RO consideration of the records in accordance with 38 C.F.R. § 20.1304.  Thus, the Board will proceed to decide the claims without further delay, recognizing that with regard to the issue involving the great toe, the specific toe was intentionally not identified because the Veteran was vague as to whether his claim pertained to the right great toe, left great toe, or both (the Board will consider both).  


FINDINGS OF FACT

1.  A bilateral foot disability is not shown to have been present during the Veteran's active service; and the Veteran's current bilateral foot disability, diagnosed as bilateral metatarsalgia and bilateral plantar calcaneal spurs, is unrelated to a disease, injury, or event in service.
 
 2.  A great toe injury, or residuals thereof, are not shown to have been present during the Veteran's active service; and the Veteran's current great toe disability, diagnosed as old avulsion of the right [although X-rays revealed it to be the left] hallux with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint, is unrelated to a disease, injury, or event in service; there is no competent evidence that the Veteran has a great toe disability opposite of the osteoarthritic great toe.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 
 
2.  Service connection for residuals of a great toe injury is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in April 2009 and July 2009.  The Veteran was notified of the evidence needed to substantiate claims of service connection for a bilateral foot disability and residuals of a great toe injury; that VA would obtain service records, VA records and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim, including the effective date of an award and the degree of disability.  Accordingly, VA satisfied its duty to notify.  

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in October 2015, the Veterans Law Judge indicated that the hearing would focus on the issue of service connection for a bilateral foot disability and a great toe injury and discussed the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the current diagnosis and etiology of the claimed conditions.  There was pertinent VA and private medical evidence identified by the Veteran and his representative that was not contained in the record, which might substantiate the claims (those records were subsequently submitted by the Veteran).  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the Veteran's available service treatment records and pertinent post-service treatment records, including those from VA.  As previously mentioned, the Veteran at his hearing identified additional records from the VA in Long Beach and Indianapolis as well as private records from Kaiser Permanente, and he submitted those records himself after the hearing.  The undersigned also held the record open for 90 days to provide the Veteran an opportunity to submit other private records from Blue Cross in Indiana, which the Veteran indicated would show he was prescribed insoles for his shoes.  The Veteran has not identified any additional pertinent evidence that is available and remains outstanding. 

With regard to the service treatment records, the RO in a June 2009 VA Memorandum rendered a formal finding of the unavailability of military service records.  All procedures to obtain the service records for the Veteran had been correctly followed, and all efforts to obtain the needed military information had been exhausted; further attempts were determined to be futile, and based on these facts, the records were deemed not available.  It was noted that the RO had originally requested records from the National Personnel Records Center (NPRC) in October 1990 and was informed later that month that no medical records were on file.  Then, in conjunction with the current claims, an additional request for the records was made to the NPRC in April 2009 and to the Office of the Adjutant General of Indiana in June 2009.  The reply from the NPRC was negative, but the Office of the Adjutant General responded with a few service documents consisting of the Veteran's enlistment physical examination in May 1976 and a statement of medical examination and duty status, dated in June/July 1979.  The Veteran has been apprised of the unavailability of most records, including in a telephone call from the RO in July 2009 wherein he indicated that he did not have any service treatment records in his possession or any information that could help to locate them, and in an August 2010 statement of the case.  In short, all efforts to obtain the needed information had been exhausted, and further attempts would have been futile.

Further, the Veteran was afforded a VA examination in November 2014.  The examination is adequate for rating purposes.  The VA examiner accounted for the significant facts in the case and provided rationale to support the conclusion reached in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In short, VA's duty to assist has been met, and it is not prejudicial for the Board to proceed with appellate review.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.  Legal Criteria

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Factual Background and Analysis

In cases where a veteran's service treatment records (STRs) are unavailable, there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  38 U.S.C.A. § 7104(d)(1); see also Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  As earlier noted, while the Veteran's complete STRs are not available, the record does contain an enlistment physical examination report and a statement of medical examination and duty status.   

It is emphasized that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing service treatment records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claims. 

The Veteran contends that he is entitled to service connection for a bilateral foot disability and residuals of a great toe injury.  In the initial claim in January 2009, he alleged that he had a bilateral foot condition and that a great toe injury was secondary to the foot condition.  In July 2010, he indicated that his feet were injured in service, possibly in 1979.  In his August 2010, he asserted that his military records "clearly" explained the injury to his feet.  In an April 2015 statement on the Veteran's behalf, his representative argued that a motor vehicle accident in service exacerbated the Veteran's great toe injury, which was caused by prolonged standing and running while on active duty.  In October 2015, the Veteran testified that his disabilities are attributable to physical activities during service when the feet and toes were jammed, such as jumping off of five ton trucks onto rocky terrain while carrying heavy equipment and ammunition (he said he felt that going on sick call was not an option, particularly on one occasion when he was out in the field).  He stated that his feet were also injured in a motor vehicle accident during service, despite a personnel record that indicated only his left knee was injured.  He asserted that he could not recall much about the accident but that his knee and foot were both injured.  He stated that presently he could bend his right great toe but was unable to bend his left great toe, and that he also had pain on the balls of his feet when walking (he said he wore shoe inserts from the drugstore).  He said he has walked "through the pain" and self-medicated through the years without seeing a doctor.  

The available STRs include the Veteran's service enlistment physical examination in May 1976, which does not show any complaints, findings, or diagnosis of a disability involving the feet or toes.  Clinical evaluation of the lower extremities and the feet at that time was normal.  The other available service record is a statement of medical examination and duty status, dated in June/July 1979, which reflects that the Veteran was involved in a motor vehicle accident in June 1979 and sustained an injury to the left knee.  

After service, the Veteran filed a claim of service connection for bilateral hearing loss in September 1990; at the time, he did not mention or otherwise complain of any foot or great toe condition.  He filed an application in October 1998 to reopen his claim of service connection for hearing loss, but he again did not mention or otherwise refer to a foot or great toe disability.  

VA and private (including Kaiser Permanente) inpatient and outpatient medical records, dating back to 1987, show diagnosis of and treatment for a variety of ailments, but generally they do not indicate complaints, findings, or diagnosis referable to the feet or big toes except on a few occasions.  For example, in relation to diabetic evaluations of the feet, the Veteran has been diagnosed with neuropathic pain of the hand and feet from diabetic peripheral neuropathy (see a private outpatient record in October 2014).  On a July 2005 private treatment record, the Veteran complained of increased foot pain with using boots given by VA.  At the time, he was seeking a note for work - he was a painter at the VA - and he stated he needed two pairs of boots to rotate, which he said was a system that had worked for him in the past when he had pain in his feet.  He related a history of a left foot injury and also complained of pain in the left first toe, with decreased range of motion.  On examination of the feet, there was no point tenderness, there was limited range of motion on flexion of the left first toe, and there was an old well-healed scar on the superior aspect of the left foot.  The diagnosis was left foot pain.  On a May 2014 VA outpatient record, the Veteran reported a prior medical history of a left big toe injury in service.  

On a November 2014 VA examination, the Veteran's feet and big toes, bilaterally, were evaluated.  The Veteran reported that his bilateral foot and bilateral big toe symptoms had onset in 1978 during service due to strenuous physical activities such as prolonged running, hiking, and road marching.  He related that the left foot condition was also exacerbated during a motor vehicle accident in 1979, during which he also injured his left knee.  He maintained that the condition had gotten worse.  Following physical examination of both feet/toes and X-rays of both feet (which showed bilateral calcaneal spurs and osteoarthritis in the left big toe, the examiner diagnosed bilateral metatarsalgia, plantar calcaneal spurs of both heels, and a small old avulsion of the right hallux (plantar-basal aspect of the distal phalanx of big toe) with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint.  [The examiner did not reconcile the X-ray findings which contradicted the diagnosis pertaining to the big toe.]  The examiner opined that the Veteran's claimed bilateral foot with bilateral toe disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He rationalized that there was no objective medical evidence in the available in-service records that could establish a direct relationship between the Veteran's bilateral foot and big toe conditions and his military service.  

After careful review of the evidentiary record, the Board finds that service connection is not warranted for a bilateral foot disability or residuals of a great toe injury, for the reasons articulated below.  

On the basis of the available STRs alone, while the Veteran was acknowledged to have sustained injury during a motor vehicle accident in 1979, there is no indication that the accident resulted in more than a left knee disability.  That is, there is no documentation that the accident caused or exacerbated a foot injury or a great toe injury, as claimed.  Unfortunately, there are no in-service treatment records to show whether there were any foot or toe problems.  The STRs show that his feet and toes were normal at the time of entrance in the military and that he incurred an injury pertaining to the left knee - with no other body part listed - from a motor vehicle accident.  Thus, given the foregoing findings, chronic disabilities of the feet and great toe were not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not warranted. 

Alternatively, a showing of continuity of symptomatology after service can also support the claims.  38 C.F.R. § 3.303(b).  However, it does not appear that service connection can be established for a chronic disease under 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as "chronic" under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed bilateral metatarsalgia and bilateral plantar calcaneal spurs are not listed among the "chronic" diseases under 38 C.F.R. § 3.309(a).  Thus, further discussion concerning continuity of symptomatology or chronicity as to those disabilities of the feet is not necessary.  However, the diagnosed small avulsion of the "right" [identified on X-rays as being the left] hallux with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint is listed among the "chronic" diseases under 38 C.F.R. § 3.309(a), as arthritis.  Discussion concerning continuity of symptomatology or chronicity as to this disability follows.    

As described previously, post-service VA and private medical records do not show that a great toe disability was manifest until many years after the Veteran's discharge from service in March 1980.  Those records date back to 1987 and pertain to treatment for a variety of physical and mental problems, but there is no record of complaints referable to a great toe problem until 2005.  Objective evidence of potentially chronic great toe pathology was initially shown beginning in July 2005, when the Veteran among other things complained of pain in the left first toe with decreased range of motion.  Although the diagnosis at the time referred only to left foot pain, examination showed limited range of motion on flexion of the left first toe.  Thereafter, the Veteran was found to have osteoarthritis of the left first metatarsophalangeal joint on X-rays at the time of the VA examination in November 2014, and at his hearing in October 2015 he testified that he still had limitation of motion of his left great toe.  The absence of any documented symptoms from the time of service to the clinical finding regarding the great toe - 25 years - is persuasive evidence against continuity of symptomatology.  

In statements given in support of his claim and during the November 2014 VA examination, the Veteran appears to be alleging - although it is not clear - that he has had symptoms of great toe pain since service.  The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.  As noted, there is no contemporaneous medical record to show that after service the Veteran had sought treatment for any great toe problems before 2005, even though he sought treatment for many other conditions.  As he noted at the Board hearing, he has endured the pain and self-medicated through the years without seeking medical attention.  Thus, the only evidence of record after service, for a period of more than two decades, is his current lay assertions of great toe pain and limitation of motion.  However, even such assertions are noted to be vague as to the nature of his symptoms (pain and limitation of motion together?) and when they may have occurred (persistent or sporadic?).  It is also significant to note that at the Board hearing, the Veteran was unable to describe or expand upon the injuries he allegedly received, beyond a left knee injury, from the in-service motor vehicle accident because his recall of the incident was admittedly vague.  Such ambiguity has the effect of calling into question the accuracy of the Veteran's assertions as to his symptomatology during and after service.  

Further, the Veteran's assertions do not explain why he did not file a claim for disability compensation on account of great toe problems (or a bilateral foot disability) related to in-service activities or injury when he had the opportunity to do so upon filing an initial disability compensation claim in September 1990 for hearing loss, or upon re-filing a disability compensation claim for hearing loss in October 1998.  Presumably, if he was having ongoing great toe pain or limitation of motion (or any bilateral foot problem) since service, it would be reasonable to believe that he would also have filed a claim for it as he had with regard to the hearing loss.  The Veteran has also not offered any explanation for foregoing any medical attention for a great toe (or bilateral foot) condition that he seemingly asserts has been problematic for more than 20 years.  Further, in July 2005 when he complained of left first toe pain with decreased range of motion, he merely reported a history of a left foot injury, without any apparent indication that the injury occurred during service or that it also entailed a great toe injury.  

In other words, any current statements of ongoing great toe symptoms since service, made in conjunction with his VA disability claim, are inconsistent with the evidence contemporaneous with service and with the evidence dated in the years between service and 2005 when great toe pathology was initially documented after service.  The Veteran has not reconciled any current claims of having continuous great toe pain or limitation of motion problems during service that persisted after service with the records contemporaneous with service and thereafter, which fails to show any toe symptomatology. 

The Veteran is competent to report observable symptoms such as toe pain and limitation of motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that the Veteran may be claiming continuous great toe symptomatology during and since active service, he is not credible.  For the reasons just explained, namely, inconsistent history and complaints, and inconsistency with other evidence submitted, the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  The Board finds that any reported history of continued symptomatology during and since active service, while competent, is not credible. 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for a great toe injury or residuals thereof based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board next turns to the question of whether service connection for both claimed disabilities may be granted on the basis that such disabilities are related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  There is no question that the Veteran now has bilateral foot disabilities and a great toe disability, which are currently diagnosed as bilateral metatarsalgia, bilateral plantar calcaneal spurs, and old avulsion of the right [although X-rays revealed it to be the left] hallux with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint.  It is also not in dispute that the Veteran was involved in a motor vehicle accident during service that resulted in a left knee injury in 1979.  What remains to be shown to establish service connection is that the current disabilities are related to the documented motor vehicle accident in service or otherwise to service including strenuous activities therein.

In reviewing the record, the Board finds that the preponderance of the evidence is against there being a link between the current bilateral foot disability and great toe disability and an injury, disease, or event in service.  There is no diagnosis of a chronic disability involving the feet or great toe until 25 years after service, despite the fact that the Veteran was treated for multiple other ailments in that intervening time period.  In the one instance where an opinion is offered on the matter, the VA examiner in November 2014 concluded that it was less likely than not that the diagnosed feet and great toe disabilities were incurred in or caused by military service.  Such conclusion was based on a review of the Veteran's claims file, which contained no objective in-service medical evidence to support the Veteran's contentions, and on consideration of the Veteran's report of the onset of symptoms during service with strenuous physical activities and the documented in-service motor vehicle accident.  Even if the examiner had indicated that an opinion could not be rendered without resort to speculation due to the lack of in-service medical evidence, service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102.  There is no other medical opinion of record that addresses the nexus question in this case. 

As noted throughout this decision, there is a discrepancy with regard to whether the Veteran's current great toe diagnosis involves the right great toe or the left great toe.  The Board is considering both toes.  As the record now stands, there is proof that the Veteran's current great toe disability, diagnosed as osteoarthritis of the first metatarsophalangeal joint, involves the toe of only one foot and not the toe of the foot on the opposite side.  That is, there is no satisfactory proof that the Veteran has a current great toe disability opposite of the osteoarthritic great toe.  In the absence of proof of present disability, there is no valid claim of service connection for residuals of a great toe injury affecting the great toe opposite of the osteoarthritic great toe.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As for the Veteran's own statements attributing his current bilateral foot and great toe disabilities to service, although he is competent to describe symptoms, the diagnosed conditions of bilateral metatarsalgia, bilateral plantar calcaneal spurs, and old avulsion of the right [or left, according to X-rays] hallux with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint are not (under caselaw) conditions where lay observation has been found to be competent to establish etiology (in the absence of continuity of symptomatology, the Veteran's reports of which the Board has found not credible).  Therefore, the determinations as to the diagnoses of bilateral metatarsalgia, bilateral plantar calcaneal spurs, and old avulsion of the right [or left, according to X-rays] hallux with minimal posttraumatic osteoarthritis of the first metatarsophalangeal joint and whether they are related to an injury or disease in service are medical in nature and require competent medical evidence. 

The currently diagnosed bilateral foot and great toe disabilities are not simple medical conditions because they are not identifiable by mere personal observation; they cannot be perceived by visual observation or by any other of the senses but requires diagnostic studies and medical expertise.  Although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, he has not submitted any such evidence that establishes a diagnosis of the diagnosed disabilities before 2005, or probative evidence that a medical professional related his diagnosed disabilities to an injury, disease, or event in service.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a diagnosis pertaining to the claimed disabilities.  Hence, the Board rejects the Veteran's statements as competent evidence to substantiate that the claimed disabilities, first documented many years after service, was present in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As his lay opinion on causation is not competent evidence, it is without probative value.  Rather, the competent evidence of record (that is, the diagnoses and opinion of the VA examiner) on the matters opposes rather than supports the claims. 

As the preponderance of the evidence is against the Veteran's claims seeking service connection for a bilateral foot disability and residuals of a great toe injury based on affirmatively showing inception in service under 38 C.F.R. § 3.303(a), continuity of symptomatology under 38 C.F.R. § 3.303(b), or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal seeking service connection for a bilateral foot disability is denied.  

The appeal seeking service connection for residuals of a great toe injury is denied.  



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


